Citation Nr: 1743782	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  14-03 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1971 to January 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a June 2015 decision, the Board reopened previously denied claims of service connection for bilateral upper and lower extremity neuropathy.  The merits of the claims were remanded for additional evidentiary development.  In February 2016, the Board again remanded the claims for additional evidentiary development.  

While the matter was in remand status, in a June 2016 rating decision, the RO granted service connection for diabetic peripheral neuropathy of the right and left lower extremities and assigned initial 10 percent disability ratings for each extremity, effective November 12, 2014.  The grant of service connection for diabetic peripheral neuropathy of the right and left lower extremities constitutes a full award of the benefits sought on appeal with respect to the claims of service connection for bilateral lower extremity peripheral neuropathy.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  

The record currently available to the Board contains no indication that the Veteran submitted a notice of disagreement (NOD) with with initial ratings assigned.  Thus, those matters are not before the Board.  Grantham, 114 F.3d at 1158 (holding that a separate NOD must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  In September 2016, however, the Veteran submitted a NOD with the effective dates assigned for the award of service connection for right and left lower extremity diabetic neuropathy.  A statement of the case (SOC) has not yet been issued with regard to these issues.  Generally, the filing of a NOD confers jurisdiction on the Board and the next step is for the Agency of Original Jurisdiction (AOJ) to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, because the Board's review of the claims file reveals that the RO is still taking action on the effective date issues, the Board will not exercise formal jurisdiction over those issues at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's February 2016 remand instructions, the Veteran underwent a VA medical examination in June 2016 to determine the nature and etiology of his claimed bilateral upper extremity neuropathy.  In a June 2016 examination report and a January 2017 addendum, the examiner found that the Veteran had a complex history of neurological conditions, including cubital tunnel syndrome which affected his bilateral ulnar nerves, sciatica deriving from his lumbar degenerative condition, and electromyogram (EMG) evidence of a mild carpal tunnel syndrome.  The examiner explained that given the Veteran's symptoms and examination findings, it was his conclusion that the Veteran did not have diabetic peripheral neuropathy in the upper extremities.  The physician further indicated that the Veteran's current upper extremity neurological conditions were not evident in service and were not etiologically related to his service connected diabetes mellitus.  The examiner, however, did not comment on whether the Veteran's upper extremity neurological conditions are causally related to his presumed exposure to herbicide agents in Vietnam, nor did he address the question of aggravation by the service-connected diabetes mellitus.  Under these circumstances, an additional opinion is necessary.  See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).

Finally, the Board notes that in May 2017, the Veteran submitted correspondence stating that his treatment provider at the Marshfield, Missouri, VA Medical Center (VAMC) told him that his bilateral upper extremity neuropathy is "directly related to" his diabetes mellitus.  The Veteran is advised that Board has reviewed his extensive VA treatment records currently associated with the claims folder, to include records from the Missouri VA health care system (including the Columbia, Marshfield, and Lake of the Ozarks VA medical facilities) for the period from January 1996 to March 2017; such records do not contain a medical opinion directly linking his current upper extremity neurological disability to his service-connected diabetes mellitus.  The Veteran is therefore advised that it would be to his benefit to submit a statement from his physician memorializing his opinion in this regard.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a physician to review the Veteran's claims file and provide an addendum opinion as to the etiology of his current upper extremity neurological disabilities.  

After reviewing the record, the physician should provide an opinion as to the following:

Is it at least as likely as not (50 percent probability or greater) that any current upper extremity neurological disability had its onset in service or is otherwise etiologically related to service, to include his legally presumed exposure to Agent Orange.

If not, is it at least as likely as not (50 percent probability or greater) that any current upper extremity neurological disability is proximately due to or the result of the Veteran's service-connected diabetes mellitus?

If not, is it at least as likely as not (50 percent probability or greater) that any current upper extremity neurological disability is aggravated by the Veteran's service-connected diabetes mellitus?

"Aggravation" of a nonservice-connected condition by a service-connected condition means a chronic worsening of the nonservice-connected condition by the service-connected condition, not merely temporary or intermittent flare-ups.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991); Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).

If aggravation is found, the examiner should address:  (i) the baseline manifestations of the disorder found prior to aggravation; and (ii) the increased manifestations which, in the examiner's opinion, are proximately due to the Veteran's service-connected diabetes mellitus.

A complete rationale should accompany each opinion provided.

If the physician finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

2.  After undertaking any additional evidentiary development deemed necessary, the AOJ should readjudicate the claims.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and given an appropriate period to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




